Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-6 of M. Sato et al., US 17/108,638 (Dec, 1, 2020) are pending and have been examined on the merits.   Claim 1-6 are rejected.  

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2 is rejected under 35 U.S.C. 101 as directed to non-statutory subject matter because it is drafted in improper form.  

A claimed invention must be to one of the four statutory categories; i.e., processes, machines, manufactures and compositions of matter. See MPEP § 2106(I) (citing 35 U.S.C. 101).  The latter three categories define "things" or "products" while the first category defines "actions" (i.e., inventions that consist of a series of steps or acts to be performed). See MPEP § 2106(I).  

The claim 2 preamble recitation of “[t]he surface treatment agent” is directed to the statutory category of composition of matter. Claim 2 further comprises the positive method step of “is used for”.1  Thus, claim 2 is in improper form because it encompasses the statutory category of manufactures by way of the preamble, and also further limits claim 2 by the positive method step of “is used for”.  Regarding the recitation of “is used for”, see discussion in MPEP § 2173.05(q) (particularly see the citations to Clinical Products Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966) and Ex parte Porter, 25 USPQ2d 1144 (Bd. Pat. App. & Inter. 1992)).  

Rejections 35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Pursuant to 35 U.S.C. 112, the claim must apprise one of ordinary skill in the art of its scope so as to provide clear warning to others as to what constitutes infringement. MPEP 2173.02(II); Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000).  The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.  MPEP § 2173.05(a).  

Unclear Claim Chemical Naming

Claim 4 is rejected pursuant to 35 U.S.C. 112, as indefinite because chemical structures cannot be ascertained from the chemical names.   For example, no chemical structure can be ascertained from the chemical name “N,N(dimethylsilyl)oxadilysin” because “oxadilysin” is not representative of any chemical group (either in the specification or the art of record).  The specification provides no clarification in this regard.  

In other instances, the claim 4 chemical names cannot be converted to chemical structures because they fail to yield a relevant product.  For example, the recitation of  the claim 4 chemical name “N,N-(dimethylsilyl)dimethylamine” implies the following structural fragments.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


However, it is not seen how these structural fragments can be combined to yield a compound that falls within the scope of claim 1, formula (A-1).  The specification does not provide clarification.  Based on the claim 1, formula (A-1), it may be that Applicant intends that “N,N-(dimethylsilyl)dimethylamine” means the following compound:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


However, the meaning of the claims should be clear from the specification or the prior art.  In this regard, CAS has indexed compound structures from the current application.  See attached, CAS Abstract and Indexed Compounds, M. Sato et al., US 20210171549 (2021).  


Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

§ 102(a)(1) Rejection over M. Wright et al., 15 Organometallics, 317-324 (1996) (“Wright”)

Claims 1, 3, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by M. Wright et al., 15 Organometallics, 317-324 (1996) (“Wright”).  Wright discloses a  a study of the rhodium-catalyzed silylformylation of aldehydes.  Wright at Abstract.  

As part of the study, Wright discloses the following reaction.  


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Wright at page 324, “Preparation of compound 6”.  Wright’s (dimethylamino)dimethylsilane meets each and every structural limitation of claim 1, General Formula (A-1) and is interpreted to meet the claim 4 limitation of “N,N-(dimethylsilyl)dimethylamine” (see § 112(b) rejection above).  Wright discloses that the (dimethylamino)dimethylsilane is added to a tetrahydrofuran solution and therefor discloses the claimed “surface treatment agent” comprising a compound of General Formula (A-1) and a solvent.  Wright therefore meets each and every limitation of claims 1, 3, and 4, which are  anticipated pursuant to 35 U.S.C. 102(a)(1).  Claim 5 is also anticipated because the surface of the Wright reaction vessel is treated with the (dimethylamino)dimethylsilane during the reaction/addition.  

It is noted that the instant claim 1 preamble of a “a surface treatment agent” is not considered a structural limitation that can differentiate claims 1, 3, 4 and 5 over Wright.  Statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art.  MPEP § 2111.02(II).  Any terminology in the preamble that limits the structure of the claimed invention must be treated as a claim limitation. MPEP § 2111.02(I).  The determination of whether preamble recitations are structural limitations can be resolved only on review of the entirety of the application to gain an understanding of what the inventors actually invented and intended to encompass by the claim.  MPEP § 2111.02(II).  The instant specification does not disclose any structural differences of the claimed compound over the prior art compound based on the instantly claimed intended use of “a surface treatment agent”.  See e.g., Specification at page 15, [0049].  As such, the claim preamble recitation of “a surface treatment agent” is considered as reading on the cited art and merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations.  MPEP § 2111.02(II).  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Rejections

Claims 1-6 are rejected under AIA  35 U.S.C. 103 as being unpatentable over D. Mori et al., US 2017/0088722 (2017) (“Mori”).  

Claims 1-6 are rejected under AIA  35 U.S.C. 103 as being unpatentable over H. Kiko, JP 2965200 B2 (1999) (“Kiko”).  

Claims 1-6 are rejected under AIA  35 U.S.C. 103 as being unpatentable over A. Mallikarjunan et al., US 2015/0275355 (2015) (“Mallikarjunan”).  


The Prior Art

D. Mori et al., US 2017/0088722 (2017) (“Mori”)

Mori teaches surface a treatment agent capable of effectively preventing pattern collapse of an inorganic pattern or a resin pattern provided on a substrate.  Mori at page 1, [0014].  Mori teaches that the disclosed surface treatment agent includes a silylation agent, and a nitrogen-containing heterocyclic compound which does not contain a silicon atom.  Mori at page 2, [0023].  

Mori teaches that the silylation agent may be a compound of the formula (3).  Mori at page 2, [0025].  Mori teaches the following specific examples of a silylation agent of formula (3):  


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
.

Mori at page 3, [0026].  These compounds meet each and every structural limitation of claim 1, General Formula (A-1) and are also interpreted to meet the claim 4 limitations of “N,N-(dimethylsilyl)dimethylamine”, “N,N-(dimethylsilyl)imidazole”, and “N,N-(dimethylsilyl)triazole” (see § 112(b) rejection above).  

Mori further teaches that the surface treatment can be performed by applying a surface treatment agent of solution type, to which a solvent has been added, on the surface of the treatment target such as the substrate by means of a spin-coating method, a dipping method, or the like. Mori at page 2, [0022]; Id. at page 6, [0061].  

Mori further teaches that this surface treatment is performed by dipping the substrate, on which an inorganic pattern or a resin pattern has been formed, in the surface treatment agent, or by applying or spraying the surface treatment agent on the inorganic pattern or the resin pattern. Mori at page 8, [0076].  Mori further teaches that the surface treatment method preferably applicable to surface treatment of a treatment target such as a substrate to be used in semiconductor integrated-circuit production.  Mori at page 1, [0003]; Id. at page 2, [0019].  

In Examples 1 to 52, Mori teaches a silicon substrate (Si), a silicon thermal oxide film substrate (thOx), and a silicon nitride substrate (SiN) were subjected to surface treatment using a mixture of silylating agent, heterocyclic compound, and solvent.  Moir at page 10, [0084 (data in Table 1). 

H. Kiko, JP 2965200 B2 (1999)

An English-language machine translation is attached as the second half of reference Kiko.  Kiko thus consists of 10 total pages (including the English-language machine translation in which the pages are not numbered).  Accordingly this Office action references Kim page numbers in the following format “xx/10”.  

Kiko discloses a method for forming a resist pattern on a semiconductor device.  Kiko at page 5/10, [0001]. Kiko discloses “a silylation material having a mono-funtional silylation material and a bi-functional silylation material”.  Kiko at page 6/10, [0009].  Kiko discloses that the “[t]he silylation material having a monofunctional group is DMSDMA”.  Kiko at page 7/10.   DMSDMA has the following structure:


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Kiko at page 4/10.  Kiko’s DMSDMA meets each and every structural limitation of claim 1, General Formula (A-1) and is interpreted to meet the claim 4 limitation of “N,N-(dimethylsilyl)dimethylamine” (see § 112(b) rejection above). 

Kiko discloses that “bifunctional silylated material is B[DMA]DS, B[DMA]MS or HMCTS”.  Kiko at pages 6-7/10, [0010].  The compounds B[DMA]DS, B[DMA]MS or HMCTS have the following structures.  

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Kiko at page 4/10.  

Kiko thus discloses a silation agent mixture comprising DMSDMA and one of the above bifunctional compounds (i.e. one of B[DMA]DS, B[DMA]MS or HMCTS).  The Kiko mixture meets each and every limitation of claim 1, where DMSDMA corresponds to the claimed General Formula (A-1) and any of B[DMA]DS, B[DMA]MS or HMCTS correspond to the claimed solvent.  With respect to the meaning of “solvent” the specification teaches that:

The component (S) may be any one as long as the respective components can be dissolved and mixed, and a component generally used as a solvent for the surface treatment agent can be used without particular limitation.

Specification at page 15, [0049].  Kiko further discloses a:

silylation process using the silylation agent mixture is mixed with one another certain ratio, exposure area of the resist or the unexposed areas Forming a silicon implantation region by injecting silicon into the substrate, and etching the resist by oxygen plasma etching to form a silicon oxide film on the surface of the silicon implantation region to serve as an etching barrier layer for the resist.

Kiko at page 6/10, [0010].  Kiko thus fairly teaches that the disclosed silylation mixture (which mixture meets the limitations of claim 1) is applied to a silicon substrate, forming a pattern of exposed and unexposed areas, and then etched with oxygen plasma so that the exposed areas form a silicon oxide film resulting in an etching barrier pattern for the resist.  With respect to claims 2 and 6 (reciting that the surface treated is a semiconductor substrate), Kiko is directed to forming a resist pattern on a semiconductor device.  Kiko at page 5/10, [0001].  

A. Mallikarjunan et al., US 2015/0275355 (2015) (“Mallikarjunan”)

Mallikarjunan teaches a method for depositing a silicon oxide film on at least one surface of a substrate comprises the following steps:

a.	providing a substrate in a reactor;
b.	introducing into the reactor at least one silicon precursor having formulae A or B described herein;
c.	purging the reactor with purge gas;
d.	introducing oxygen-containing source comprising a plasma into the reactor; and
e.	purging the reactor with a purge gas. 

where, in the method described above, steps b through e are repeated until a desired thickness of film is deposited on the substrate.  Mallikarjunan at page 3, col. 2, [0043].  Mallikarjunan teaches that the compound of formula A may be dimethylaminodimethylsilane.  Mallikarjunan at page 5, col. 1, Table 2.  


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
,

Dimethylaminodimethylsilane meets each and every structural limitation of claimed General Formula (A-1).  

Mallikarjunan further teaches that the disclosed precursors may be delivered in neat liquid form, or alternatively, may be employed in solvent formulation; thus, the precursor formulations may include solvent component(s) of suitable character as may be desirable and advantageous in a given end use application to form a film on a substrate.  Mallikarjunan at page 8, [0073].  

Mallikarjunan teaches the method may be used to deposit a silicon-containing film on at least a portion of a substrate and examples of suitable substrates include but are not limited to, silicon, a number of other example substrates.  Mallikarjunan at page 9, [0097].  Silicon is a semiconductor.  

The silicon substrate taught by Mallikarjunan will necessarily have “a pattern”, at least at some macro- or microscopic level.  MPEP § 2112.  In this regard, the specification teaches that “[t]he shape of the pattern is not particularly limited and can be, for example, a pattern shape generally formed in a semiconductor manufacturing step”.  Specification at page 22, [0066] and [0098].  Based on the background section and the statement at page 9, [0075], the method of Mallikarjunan is fairly interpreted as directed to forming films on semiconductors.  

Claims 1-6 Are Obvious Over D. Mori et al., US 2017/0088722 (2017) (“Mori”)

Claims 1-6 are obvious over Mori for the following reasons.  

Respecting claims 1, 3, and 4, one of ordinary skill in the art is motivated with a reasonable likelihood of success to combine any of the following silylating agents disclosed by Mori:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


with a solvent and a heterocyclic compound so as to arrive at Mori’s disclosed surface treatment agent taught as useful to effectively prevent pattern collapse of an inorganic pattern or a resin pattern provided on a substrate.  One of ordinary skill is so motivated because Mori discloses these compounds as specific examples that are useful in combination with a solvent and heterocyclic compound to treat patterned semiconductor surfaces.  Upon such practice of Mori, one of ordinary skill arrives at each and every limitation of claims 1, 3, and 4.

Respecting claims 2, 5, and 6, one of ordinary skill is motivated to use the above proposed surface treatment agent to treat the surface of a semiconductor substrate having a pattern because this is the specific utility taught by Mori.  Upon such practice, one of ordinary skill arrives at each and every limitation of claims 2, 5, and 6.  

Claims 1-6 Are Obvious Over H. Kiko, JP 2965200 B2 (1999)

Claims 1-6 are obvious over Kiko for the following reasons.  

Respecting claims 1, 3, 4 and 5, one of ordinary skill in the art is motivated with a reasonable likelihood of success to combine DMSDMA:


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


 with any of Kiko’s bifunctional compounds (i.e. B[DMA]DS, B[DMA]MS or HMCTS) so as to arrive at the claimed “surface treatment agent comprising: a silylating agent (A); and a solvent (S)”.  One of skill in the art is so motivated because Kiko specifically teaches that this combination is useful for forming resist patterns on semiconductor devices.  The proposed mixture meets each and every limitation of claims 1, 3, 4, and 5 where DMSDMA corresponds to the claimed General Formula (A-1) and any of B[DMA]DS, B[DMA]MS or HMCTS correspond to the claimed solvent.  

With respect to the meaning of “solvent” the specification teaches that:

The component (S) may be any one as long as the respective components can be dissolved and mixed, and a component generally used as a solvent for the surface treatment agent can be used without particular limitation.

Specification at page 15, [0049].  

Respecting claims 2, 5 and 6, one of ordinary skill in the art is motivated to apply the proposed silylating mixture to the surface of a semiconductor substrate to form a resist pattern because this is the very purpose taught by Kiko for using the mixture.  Kiko thus teaches each and every limitation of claims 2, 5 and 6.  

Claims 1-6 Are Obvious Over A. Mallikarjunan et al., US 2015/0275355 (2015) (“Mallikarjunan”)

Claims 1-6 are obvious over Mallikarjunan for the following reasons.  One of ordinary skill is motivated to treat the surface of a semiconductor substrate (e.g. a silicon substrate) “using” a silylating agent that comprises dimethylaminodimethylsilane and a solvent because Mallikarjunan teaches that it is useful to apply a compound of formula A (e.g., dimethylaminodimethylsilane) to the surface of a substrate, such as silicon (which is a semiconductor and which, per the above discussion, necessarily comprises a pattern per claim 2 and claim 6), followed by introducing a plasma oxygen source in order to form a silicon oxide film on the substrate.  On of ordinary skill is motivated to apply the dimethylaminodimethylsilane as a solvent formulation because Mallikarjunan specifically teaches that the compounds/precursors of formula A are alternatively employed as a solvent formulation.  Upon practice of Mallikarjunan as above proposed, one of ordinary skill arrives at each and every limitation of claims 1-6.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The claim 2 recitation of “is used” is a positively recited method step.  See MPEP § 2173.05(q) (discussed Ex parte Porter, 25 USPQ2d 1144 (Bd. Pat. App. & Inter. 1992), where the Board held that a claim which clearly recited the step of "utilizing" was not indefinite under 35 U.S.C. 112, second paragraph); Ex parte Porter, 25 USPQ2d 1147 (“[c]ontrary to the examiner's assertion that claim 6 has no method step, the claim clearly recites the step of ‘utilizing’”).